DETAILED ACTION
This Office Action is in response to the Notice of Withdrawal from Issue notice filed on 09/27/2022. Claims 1-15 and 21-25 are unchanged; therefore, claims 1-15 and 21-25 are presently pending in the application, of which, claims 1, 9, and 21 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “determining an average dwell time associated with a first media type; determining a first priority for an item associated with the first media type based on the average dwell time associated with the first media type; determining a second average dwell time associated with a second media type, wherein the second media type is different than the first media type; determining a second priority for a second item associated with the second media type based on the second average dwell time associated with the second media type; and sending a stream to a user device for presentation on a display associated with the user device, the stream configured to be presented on the display associated with the user device in an order based on the first priority of the item and the second priority of the second item.” (in combination with the other limitations of the independent claims). 
The prior arts of record (most notably the Aravamudan, Anderson, and Mazniker references) do teach customizing item feeds based on average dwell times of media items, but do not teach customizing item feeds based on the average dwell times of different media types that enable ranking of items based on the item’s media type. The absence of details does not allow for proper hindsight reconstruction of obviousness. 
While no prior art rejection is given by the examiner at this time  (see rationale above), the claims are not allowable as the claims are rejected under 35 U.S.C. 101 abstract idea rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 
Claim 1 is directed towards a process and recites the limitations of “	determining an average dwell time associated with a first media type; determining a first priority for an item associated with the first media type based on the average dwell time associated with the first media type; determining a second average dwell time associated with a second media type, wherein the second media type is different than the first media type; determining a second priority for a second item associated with the second media type based on the second average dwell time associated with the second media type;”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the “determining” are considered to be a mental process because the determining is based on an observation and/or evaluation of data. In the context of this claim the limitation “determining an average dwell time associated with a first media type” encompasses an observation of time spent by users accessing an item of a first type and an evaluation of an average as mental math. This is consistent with the specification at [0030] wherein dwell time is determined as an observation of amount of time page is displayed to a user, and one can mentally count/observe such time and average such over multiple pages. In the context of this claim the limitation “determining a first priority for an item associated with the first media type based on the average dwell time associated with the first media type” encompasses mentally assigning a priority/importance based on an observed value as a mental evaluation, judgement, or opinion as to how important the media type is based on the dwell times. Consistent with the specification at [0081], this is as simple as labeling something "high" or "low" priority, which is a mentally performable evaluation, judgment, or opinion. In the context of this claim the limitation “determining a second average dwell time associated with a second media type, wherein the second media type is different than the first media type” is similar to the above and consistent with the specification at [0030] wherein dwell time is determined as an observation of amount of time page is displayed to a user, and one can mentally count/observe such time and average such over multiple pages. In the context of this claim the limitation “determining a second priority for a second item associated with the second media type based on the second average dwell time associated with the second media type” is similar to the above, one can mentally assign a priority/importance based on an observed value as a mental evaluation, judgement, or opinion as to how important the media type is based on the dwell times. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements –a user device, display associated with the user device, and sending a stream to a user device for presentation on a display associated with the user device, the stream configured to be presented on the display associated with the user device in an order based on the first priority of the item and the second priority of the second item. The user device and display associated with the user device are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing stored instructions) such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional limitation for sending a stream to a user device for presentation on a display associated with the user device, the stream configured to be presented on the display associated with the user device in an order based on the first priority of the item and the second priority of the second item amounts to no more than outputting of data. This additional element amounts to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a user device and display associated with the user device amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional element of sending a stream to a user device for presentation on a display associated with the user device, the stream configured to be presented on the display associated with the user device in an order based on the first priority of the item and the second priority of the second item amounts to no more than outputting of data which amounts to no more than insignificant extra-solution activities that the courts have recognized to be recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Storing and retrieving information in memory”). Insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
	Claims 9 and 21 are directed towards an article of manufacture and an apparatus, respectively, and recites substantially the same limitations as claim 1 and follows substantially the same analysis. In addition, the claims recite the additional elements relating to a non-transitory computer-readable storage medium storing a computer program, a processor, and memory comprising processor-executable instructions. The a non-transitory computer-readable storage medium storing a computer program, a processor, and memory comprising processor-executable instructions. are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing stored instructions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.
	In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer-readable storage medium storing a computer program, a processor, and memory comprising processor-executable instructions amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

With regard to dependent claims 2, 5-8, 10, 13-15, 22, and 25, these claims merely elaborate on the abstract idea itself (e.g., details for determining the first and second priorities) and thus do not add any additional limitations. Therefore, these claims are likewise rejected under 35 U.S.C. 101.

With regard to dependent claims 3, 11, and 23, recite the limitations of “a third dwell time of a third item is measured by identifying an average of dwell times spent by two or more users while accessing the third item”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the “measured” are considered to be a mental process because the measuring is based on an observation and evaluation of data, in the context of this claim encompasses the user manually determining/measuring a third dwell time of a third item based on identifying/detemining an average of dwell times spent by two or more users while accessing the third item. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. As discussed above in claim 1, no additional elements are claimed to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above in claim 1. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.    

With regard to dependent claims 4, 12, and 24, recite the limitations of “a normalized dwell time of the third item is calculated based on a quotient of a difference between the third dwell time of the third item and a third average dwell time associated with the third item, and a standard deviation of second dwell times associated with the third average dwell time”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the “a normalized dwell time of the third item is calculated” in the context of this claim encompasses the mathematically calculating a normalized dwell time of the third item. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. As discussed above in claim 1, no additional elements are claimed to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above in claim 1. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Primary Examiner, Art Unit 2165